Title: To James Madison from John Sevier, 27 March 1815
From: Sevier, John
To: Madison, James


                    
                        
                            Sir
                        
                        Staunton 27th of March 1815
                    
                    I have several of my family in the Army of the United States. (towit) My son Colo. of the 1st. Regiment of R. men, Major William Mc.Clellan of the 16th, and Colo. Sparks of the 2d. Infantry. The latter poor fellow I dont’ expect to remain long in this life. His health have for a long time been on the decline, and was very low the last accounts I had from him. My son and the Major my son in law, are very Sollicitous to remain in Service; they have belonged to the army 10 or 12 Years each of them, and are as well qualified perhaps for Military duties as most officers of the army, but I shall forbear saying any thing farther as their characters no doubt will be made known to you. It would Affoard me Much gratification could they be retained particularly as they are both very anxious and fond of Military life: Any indulgence You would please to affoard on the occasion, that might not be considered inconsistant with the Public welfare, will be greatfully remembered by your Most obedt. and very Hble Servt.
                    
                        
                            John Sevier
                        
                    
                